                                                                  October 30, 2019

BY ECF                                                                    USDC SDNY
Hon. Lorna G. Schofield                                                   DOCUMENT
United States District Judge                                              ELECTRONICALLY FILED
Thurgood Marshall                                                         DOC #:
United States Courthouse                                                  DATE FILED: 12/02/2019
40 Foley Square
New York, NY 10007
                           Re:            United States v. William Ramos
                                          14-cr-00484-LGS

Dear Judge Schofield:
        I am the attorney for William Ramos in the above-captioned case. I write in response to
the letter from my client, which was filed on the docket on October 25, 2019, in which he
raises a potential claim under United States v. Davis, 588 U.S. ___ (2019).
        I have discussed this matter with the government, and we agree that a status
conference would be appropriate. I write to respectfully request that the Court set a
conference date three to four weeks from today’s date. This will allow the government
adequate time to effectuate Mr. Ramos’ transport from his designated facility to the Southern
District of New York.
       I would also ask that the Court ask for CJA counsel on duty to be present, as it is likely,
after consultation with my client, that I will be making a change of counsel request.
      Thank you for your kind consideration of this request.
                                          Respectfully,



                                          Sarah Kunstler
                                          Attorney for William Ramos


CC: AUSA Michael Maimin          Application Granted. The parties shall appear for a status conference on
                                 January 7, 2020 at 11:00 a.m. The Clerk of the Court is directed to
                                 terminate the letter motion at docket number 34.

                                 Dated: December 2, 2019
                                 New York, New
